In Provo v. State, 55 Ala. 222, an instruction identical with the one, the giving of which was held to be reversible error, was approved by this court; that is, "That the jury should consider the evidence of an alibi with great caution; that thelaw so considered it, for the reason that it was so easilymanufactured; but that an alibi, when once established to the satisfaction of the jury, was as good as any other evidence [defense]." (Italics supplied.)
The holding in that case is in conflict with later decisions of this court, and should be, and is hereby, expressly overruled. The correct rule is that "The defense of an alibi is as legitimate and effective as any other; and whenever the evidence introduced supports this defense, and its effect is to create a reasonable doubt in the minds of the jury of the defendant's guilt, he is as much entitled to an acquittal as if the reasonable doubt had been created or produced by any other legitimate evidence. We would not be understood as saying that the jury may disregard other evidence in the case, and consider only that in relation to the alibi. The whole evidence should be duly considered and weighed; and if, after considering the whole evidence, the jury have a reasonable doubt of the defendant's guilt, arising out of any part of the evidence, they should acquit." Prince v. State, 100 Ala. 144, 14 So. 409,410, 46 Am. St. Rep. 28; Hatch v. State, 144 Ala. 50,40 So. 113.
The judgment here is that the Court of Appeals properly disposed of the case, and the writ of certiorari is due to be denied. It is so ordered.
Writ denied.
All the justices concur.